Citation Nr: 1506869	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for panic disorder.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  The Veteran seeks service connection for bilateral shoulder and back disability, coronary artery disease, hemorrhoids, and panic disorder.  

March 1998 private treatment records show a diagnosis of coronary artery disease.  In August 1999, the Veteran was afforded a VA examination in connection with his claim for entitlement to nonservice-connected pension benefits for heart disease, anxiety disorder, subacromial bursitis, and costochondritis.  The VA examiner reported several diagnoses, to include coronary heart disease, status post myocardial infarctions times two with stent placement, subacromial bursitis, and DJD (degenerative joint disease) of both shoulders.  The examiner also noted the presence of external hemorrhoids.  The August 1999 VA examination for mental disorders reveals a diagnosis of panic disorder.  Additionally, April 1999 private treatment records show that the Veteran had diagnoses of anxiety disorder and depressive disorder.

The Veteran contends in a June 2011 statement that his time in the Army impacted his panic attacks, coronary artery disease, hemorrhoids, bilateral shoulder condition, and back pain.  He also contends in an April 2012 statement that carrying a back pack and rifle and building bridges in service took a toll on his back.

The Board finds that the Veteran should be afforded VA examinations to clarify diagnoses of any currently present bilateral shoulder and back disability, coronary artery disease, hemorrhoids, and panic disorder.  The examiner should opine on whether any such disabilities present are related to the Veteran's military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the evidence indicates that records from the Social Security Administration (SSA) exist, but they are not currently associated with the claims file and should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the Veteran indicated in his April 2012 statement that he currently receives treatment at the VA Medical Center (VAMC) in Lexington, Kentucky, relevant ongoing medical records from VA should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since November 2012, including from the Lexington VAMC.

2.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

3.  After associating any of the above records with the claims file, afford the Veteran VA examinations by examiners with sufficient expertise to determine the nature and etiology of any currently present right shoulder disability, left shoulder disability, back disability, coronary artery disease, hemorrhoids, and psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the results of the examinations and a review of the record, the examiners should provide a diagnosis regarding the Veteran's claims.  Then, the examiners should provide opinions with respect to any right shoulder disability, left shoulder disability, back disability, coronary artery disease, hemorrhoids, and psychiatric disability as to whether any such diagnosis at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

